Per Curiam:
As the prosecution of this special proceeding has been stayed during the pendency of an action for an accounting brought by the trustee against those interested in the estate, without passing upon the question as to whether or. not this proceeding can be maintained, the order appealed from requiring the trustee to file an account should be reversed, with ten dollars costs and disbursements, and the motion denied, with leave to the petitioner to renew *940tlie motion'if the action to settle the account of this trustee should be discontinued or not prosecuted with reasonable diligence. Present—'Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ., Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to petitioner to renew motion if action to settle trustee’s account be discontinued or not prosecuted with reasonable diligence.